86 F.3d 1156
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John McINTYRE, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 95-3441.
United States Court of Appeals, Sixth Circuit.
May 28, 1996.

1
Before:  RYAN and NORRIS, Circuit Judges;  DOWD, District Judge.*

ORDER

2
John McIntyre appeals a district court order affirming the decision of the Secretary of Health and Human Services denying McIntyre's application for social security disability and supplemental security income benefits.   The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
McIntyre filed two applications with the Secretary seeking disability benefits, alleging that he suffered from back and neck pain.   Following a hearing, the Administrative Law Judge (ALJ) determined that McIntyre was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   Upon review, the Appeals Council affirmed the ALJ's determination.   McIntyre then filed a complaint seeking judicial review of the Secretary's decision.   The district court concluded that the Secretary's decision was supported by substantial evidence and granted summary judgment for the defendant.   McIntyre has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  See Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Substantial evidence supports the ALJ's conclusion that McIntyre was capable of performing a limited range of sedentary work and that other jobs existed in the regional and national economy which he could perform.   Further, McIntyre has not met his burden of showing that he suffers from disabling pain.  See Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).


5
Accordingly, we affirm the district court's judgment.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation